COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00069-CV


In the Interest of B.T., Jr. and S.T.,       §    From the 78th District Court
minor children
                                             §    of Wichita County (177,250-B)

                                             §    March 26, 2015

                                             §    Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant shall bear the costs of this appeal, for

which let execution issue.




                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Lee Gabriel
                                             Justice Lee Gabriel